DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1 at line 6; the word ---configured--- is added before “to:”.

In claim 1 at line 31; the word ---configured--- as added before “to determine,”.

In claim 3 at line 2; the phrase “at least one of” is replaced by ---at least one of:---.

In claim 9 at line 2; the word “determines” is replaced by ---is configured to determine---.

In claim 10 at line 2; the phrase “at least one of” is replaced by ---at least one of:---.

In claim 11 at line 2; the phrase “at least one of” is replaced by ---at least one of:---.

In claim 16 at line 2; the word “determines” is replaced by ---is configured to determine---.

In claim 18 at line 3; the word “determines” is replaced by ---is configured to determine---.

In claim 23 at line 2; the word “determines” is replaced by ---is configured to determine---.

In claim 24 is replaced as follows:

24. The apparatus according to claim 23, wherein the further physiological measurement is at least one of: an EKG, a heart rate, a systolic blood pressure, a diastolic blood pressure, a maximal flow, a minimal flow, an arterial pressure, or a pressure measurement.

In claim 26 at line 2; the word “directs” is replaced by ---is configured to direct---.

In claim 27 at line 2; the word “generates” is replaced by ---is configured to generate---.

In claim 29 at line 2; the word “generates” is replaced by ---is configured to generate---.

In claim 32 at line 2; the phrase “at least one of” is replaced by ---at least one of:---.

Claim 33 is canceled; as further iterated below.

In claim 35 at line 2; the word “directs” is replaced by ---is configured to direct---.

In claim 39 at line 3; the word ---configured--- is added before “to:”.

In claim 40 at line 3; the word ---configured--- is added before “to:”.

In claim 41 at line 3; the word ---configured--- is added before “to:”.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 33 directed to Group II non-elected without traverse in the Response to Restriction Requirement letter mailed by the applicant on 04/03/2013.  Accordingly, claim 33 has been cancelled, as indicated above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As pointed out by the applicant’s during the 02/08/2022 interview and as iterated in the 02/28/2022 remarks the claims have been amended so as to define over the prior arts of record. More specifically, the applicant has correctly pointed out that the processing of the previously cited prior art of Ilegbusi (of record) fundamentally requires the optics of the probe to be moved and therefore it cannot reasonably be modified by a further reference to remain stationary during operation. Moreover further art searching did not reveal any new reference(s) that would teach or obviate the processing of claim 1; specifically the determination of a characteristic of the flowing fluid using speckle decorrelation analysis of a scattering substance at a plurality of depths within the fluid as derived from an intensity change in an interference signal gathered while the distal optics of the probe were stationary. As such the processing of the invention appears to be both novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793